1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2
           Thomas P. Liddy (019384)
3          Emily Craiger (021728)
           Joseph I. Vigil (018677)
4          Joseph J. Branco (031474)
           Joseph E. LaRue (031348)
5          Deputy County Attorneys
           liddyt@mcao.maricopa.gov
6          craigere@mcao.maricopa.gov
           vigilj@mcao.maricopa.gov
7          brancoj@mcao.maricopa.gov
8
           laruej@mcao.maricopa.gov

9    CIVIL SERVICES DIVISION
     225 West Madison Street
10   Phoenix, Arizona 85003
     Telephone (602) 506-8541
11   Facsimile (602) 506-4317
     ca-civilmailbox@mcao.maricopa.gov
12   Attorneys for Maricopa County Defendants
13
                       IN THE UNITED STATES DISTRICT COURT
14
                             FOR THE DISTRICT OF ARIZONA
15
      Tyler Bowyer, Michael John Burke, Nancy          NO. CV20-02321-PHX-DJH
16    Cottle, Jake Hoffman, Anthony Kern,
      Christopher M. King, James R. Lamon,
17                                                     INTERVENOR-DEFENDANT
      Sam Moorhead, Robert Montgomery,
18
      Loraine Pellegrino, Greg Safsten,                MARICOPA COUNTY’S
      Salvatore Luke Scarmardo, Kelli Ward,            MOTION FOR JUDICIAL NOTICE
19    and Michael Ward,

20             Plaintiffs,
21    v.
22    Doug Ducey, in his official capacity as
      Governor of the State of Arizona, and
23    Katie Hobbs, in her official capacity as the
      Arizona Secretary of State
24
               Defendants.
25

26

27         Pursuant to Rule 7, Fed. R. Civ. P., the Maricopa County Board of Supervisors and
28   Maricopa County Recorder Adrian Fontes (“Maricopa County Intervenors”) respectfully



                                                 -1-
1    request that this Court take judicial notice of the following decisions issued by the
2    Maricopa County Superior Court.
3
           •      Exhibit A, Aguilera v. Fontes, CV2020-014562 (Case Dismissed,
4
                  November 29, 2020).
5
           •      Exhibit B, Ward v. Jackson, CV2020-015285 (Minute Entry Ruling,
6
                  December 4, 2020).
7
           Each of these decisions involved a challenge to the November 3, 2020, General
8
     Election results in Maricopa County. Their findings of fact and conclusions of law discuss
9
     the County’s processes and procedures for conducting the election.
10

11                RESPECTFULLY submitted this 7th day of December, 2020.
12
                                              ALLISTER ADEL
13                                            MARICOPA COUNTY ATTORNEY
14
                                              BY: /s/Thomas P. Liddy
15                                               Thomas P. Liddy
                                                 Emily Craiger
16
                                                 Joseph I. Vigil
17                                               Joseph J. Branco
                                                 Joseph E. LaRue
18
                                                 Attorneys for Maricopa County Defendants
19

20

21

22

23

24

25

26

27

28




                                                 -2-
1
                                              CERTIFICATE OF SERVICE
2
     I hereby certify that on December 3rd, 2020, I electronically transmitted the
3    foregoing document to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
4

5
     /s/ V. Sisneros
     S:\CIVIL\CIV\Matters\EC\2020\Bowyer v. Ducey EC20-0063\Pleadings\Caption.docx
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                    -3-
